         Case 4:19-cv-04647 Document 1 Filed on 11/26/19 in TXSD Page 1 of 4
                                                                   4:19-cv-4647




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

AMATO RESTAURANT, LLC d/b/a
J HENRY'S DRAUGHT HOUSE AND
KITCHEN

        Plaintiff,

vs.                                                      CIVIL ACTION NO.:         4:19-cv-4647


CONTINENTAL WESTERN
INSURANCE COMPANY AND RETHA
WELCH

        Defendants.


             DEFENDANT CONTINENTAL WESTERN INSURANCE COMPANY'S
                             NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Defendant Continental Western Insurance Company ("Continental"), respectfully petitions

this Court for removal of the above-entitled action to the United States District Court for the

Southern District of Texas from the 333`d Judicial District Court of Harris County, Texas, and for

its Notice of Removal states:

                                          I.
                                 REMOVAL JURISDICTION

        1.      This action, entitled Amato Restaurant, LLC d/b/a J Henry's Draught House and

Kitchen v. Continental Western Insurance Company and Retha Welch, pending in the 333`a

Judicial District Court of Harris County, Texas, Cause No. 2019-77586, was commenced against

Defendants via the filing of Plaintiff's Original Petition (the "Petition") on or about October 23,

2019. See Exhibit A, Index of Documents Filed In State Court, Attachment 4 at 1.


NOTICE OF REMOVAL                                                                           Page 1

4872344v.4
             Case 4:19-cv-04647 Document 1 Filed on 11/26/19 in TXSD Page 2 of 4



        2.       Defendant Continental was served on November 7, 2019. Defendant Retha Welch

was served on November 9, 2019. Accordingly, this notice of removal is timely filed pursuant to

28 U.S.C. § 1446(b).

        3.       Plaintiff is a Texas limited liability company; as Plaintiff's member is a citizen of

Texas, Plaintiff is a citizen of Texas. Continental is incorporated in Iowa and has its principal place

of basiness in Iowa; therefore, Continental is a citizen of Iowa.

        4.       Plaintiff alleges causes of action against Continental for breach of contract,

violations of the Texas Insurance Code, and breach of the duty of good faith and fair dealing. See

Exhibit A, Attachment 4 at 6-8. Plaintiff seeks actual damages, treble damages, punitive and

exemplary damages, plus attorney's fees. ld. at 13-14.

        5.       On May 9, 2019, in accordance with section 542A.006(a) of the Texas Insurance

Code, Continental provided written notice that Continental accepted whatever liability Defendant

Welch might have to Plaintiff for Welch's acts or omissions related to this claim. See Exhibit B

(Continental's Letter to Plaintiff . Pursuant to Chapter 542A of the Texas Insurance Code, no cause

of action exists against Welch for any claim-related damages she may have caused, and Texas law

requires dismissal of this action against her with prejudice. See Tex. Ins. Code 542A.006(b) ("If

an insurer makes an election under Subsection (a) before a claimant files an action to which this

chapter applies, no cause of action exists against the agent related to the claimant's claim, and, if

the claimant files an action against the agent, the court shall dismiss that action with prejudice.")

        6.       Accordingly, there is no possibility that Plaintiff might recover against non-diverse

Defendant Welch on any of the pleaded causes of action against her. Therefore, this Court should

disregard Welch's citizenship for purposes of the removal determination.




NOTICE OF REMOVAL                                                                              Page 2

4872344v.4
             Case 4:19-cv-04647 Document 1 Filed on 11/26/19 in TXSD Page 3 of 4



         7.       Accordingly, removal is proper because there is complete diversity between the

parties under 28 U.S.C. § 1332.

                                            II.
                                  AMOUNT IN CONTROVERSY

        8.       This is a civil action in which the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs. Plaintiff seeks damages "in excess of $100,000." Exhibit

A, Attachment 4 at 2. Thus, it is apparent from Plaintiff's Petition that the damages sought by

Plaintiff are greater than $75,000. Therefore, the amount in controversy requirement of 28 U.S.C.

§ 1332(a) is satisfied.

                                              III.
                                         ATTACHMENTS

        9.        In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon Continental in the state court action are attached to this notice. See Exhibit A.

In accordance with Local Rule 81, a list of all counsel of record is attached to this notice as well.

See Exhibit C.

                                            IV.
                                  NOTICE TO STATE COURT

        10.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this notice of

removal will promptly be given to all parties and to the clerk of the 333rd Judicial District Court

of Harris County, Texas.

        11.      Pursuant to Federal Rule of Civil Procedure 38, Continental demands a trial by jury.




NOTICE OF REMOVAL                                                                             Page 3
4872~44v.4
         Case 4:19-cv-04647 Document 1 Filed on 11/26/19 in TXSD Page 4 of 4



                                              V.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Continental respectfully gives notice that

this state court action has been removed and placed on this Court's docket for further proceedings.

Continental further requests any additional relief which it may be justly entitled.



                                              Respectfully submitted,

                                              /s/Jennifer G. Martin
                                              Jennifer G. Martin
                                              Southern District of Texas Bar No. 20770
                                              Email: Jennifer.Martinnn,WilsonElser.com
                                              K. Daron Stone
                                              Southern District of Texas Bar No. 2465113
                                              Email: Daron.Stone(a~WilsonElser.com
                                              WILSON ELSER MOSKOWITZ EDELMAN &
                                              Dic~R, LLP
                                              901 Main Street, Suite 4800
                                              Dallas, Texas 75202-3758
                                              Telephone: (214) 698-8000
                                              Fax: (214) 698-1101

                                              ATTORNEYS FOR DEFENDANT
                                              CONTINENTAL WESTERN INSURANCE
                                              COMPANY



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been forwarded
to counsel of record in accordance with the Federal Rules of Civil Procedure, on this the 26th day
of November, 2019.



                                                      /s/Jennifer G. Martin
                                                      JENNIFER G. MARTIN




NOTICE OF REMOVAL                                                                           Page 4
4872344v.4
